Citation Nr: 1106291	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from October 1977 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  The 
claim was before the Board in April 2008 and October 2009, where 
it was remanded for evidentiary development.  Unfortunately, 
remedial development is required before the Board can resolve the 
appeal.  

The Veteran appeared at a Travel Board hearing in February 2008.  
A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran in this case asserts that he has a psychiatric 
disorder which was caused by his active service in the U.S. 
Marine Corps.  This case has been before the Board on several 
occasions, and unfortunately, it must yet again be remanded for 
evidentiary development.  

The Veteran had a rather troubled period of active service in the 
U.S. Marines, and he had difficulties in maintaining hygiene and 
personal appearance standards while in active service.   The 
Veteran complained of sleep difficulties in service, and was seen 
by a psychiatrist during active duty.  The Veteran was diagnosed 
as having a personality disorder in July 1978.  In November 1978, 
the Veteran was recommended for administrative separation on the 
basis of his inability to adjust to life in the military.  This 
is well documented by letters from his commanding officers and 
supervising non-commissioned officers (NCOs).  

After service, the Veteran first sought treatment for mental 
health complaints approximately in 1996, and private medical 
records from July of that year note that he was homeless with 
some suicidal ideation, and diagnoses of anxiety disorder, 
depressive disorder, and a dependent personality disorder were 
entered into the record.  In July 1997, low-grade depression and 
dysthymic disorder was assessed, and in July 2000, he was 
diagnosed with generalized anxiety disorder and major depression.  
Also in July 2000, a schizoid personality disorder was found to 
exist.  These diagnoses were confirmed in a private clinical 
report dated in November 2000.  

More recently, the Veteran was assessed as having generalized 
anxiety disorder in March 2003, with a VA practitioner diagnosing 
depressive disorder in September 2004.  In October 2004, the 
Veteran was first diagnosed as having a psychotic disorder, not 
otherwise specified, although a June 2005 VA clinical note 
describes the Veteran as not meeting the criteria for 
posttraumatic stress disorder (PTSD).  

Essentially, the Veteran's contentions are that he felt a great 
deal of anxiety and depression while on active duty.  He states 
that his unit was placed on alert status, and that made him feel 
anxious, and that he was subjected to "harassment" from his 
command and peer groups while on active duty, which contributed 
to anxiety symptoms and depression.  The Veteran maintains that 
he had an inability to sleep well during his active service, as 
he often felt too anxious and uncomfortable in his barracks 
living situation.  He reports feeling anxiety and depressed moods 
as his chief complaints after service.  

The Veteran was afforded a VA examination in March 2009.  In the 
associated report, a casual mention of a history of depression 
and anxiety was made, with the majority of the opinion discussing 
the Veteran's subsequent development of hallucinatory behavior 
and psychosis, not otherwise specified.  No etiology opinion was 
entered (as had been directed by the Board in an April 2008 
remand order), and the case was remanded for a new 
psychiatric/psychological opinion.  In the returned opinion, 
dated in February 2010, the Veteran was found to have psychosis, 
not otherwise specified, and the examiner determined that such a 
condition was not related to military service.  

The Board is not satisfied that the 2009 and 2010 VA examinations 
adequately reviewed the Veteran's previous psychiatric history or 
addressed his complaints thoroughly enough.  Although it is 
evident that the claims file was reviewed, and historical 
diagnoses of depression and anxiety were noted, there is no 
explanation as to whether these disorders were currently present 
or whether they had resolved.  The Veteran has complained of 
hallucinatory behavior; however, in his correspondence with VA 
and throughout the last 15 years with his private and VA 
providers, he has complained of feelings of anxiety and 
depression dating back to service.  It is not apparent that the 
Veteran has alleged that these feelings have resolved, and as 
anxiety and depression have been diagnosed in previous 
consultations, the relationship to service of these conditions 
should be addressed by a VA medical examiner.  

The Board notes the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
During the pendency of the claim, the Veteran has been assessed 
as having general anxiety disorder and major depression.  Thus, 
these conditions, and not just his psychosis, should be 
considered as part of the currently claimed disability picture.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record). 

Essentially, the Board must conclude that the previous two 
examinations, which only cursorily discuss the history of 
depression and anxiety, do not contain adequate rationales, and 
thus are not useful in resolving the appeal.  As the Board has 
specifically directed that an adequate examination be afforded 
(one containing an associated rationale addressing all diagnoses 
and the Veteran's claimed symptomatology), the claim must be 
remanded for remedial development.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Thus, in this case, the Veteran must be scheduled 
for a new, comprehensive VA medical examination which addresses 
the diagnoses of anxiety and depression, the complaints of 
anxious and depressive symptoms currently and in service, and the 
possible nexus between any currently present psychiatric disorder 
and the events of active duty.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board notes that the Veteran has been variously diagnosed as 
having types of personality disorders throughout service and into 
the present.  Generally speaking, a personality disorder is not a 
disease for the purposes of service connection.  See 38 C.F.R. 
§ 3.303.  The Board notes guidance from counsel to the Secretary 
of Veterans Affairs, which states that many congenital defects 
can be subject to superimposed disease or injury.  If, during an 
individual's military service, superimposed disease or injury 
does occur, service connection may indeed be warranted for the 
resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).  
Thus, the examiner must additionally note if the Veteran's 
personality disorder was subject to a superimposed condition, 
such as depression or anxiety disorder, during active service.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.  Schedule the Veteran for a comprehensive 
VA examination for the purposes of 
determining the etiology of any current 
acquired psychiatric disability.  In so 
doing, the examiner must note the post-
service diagnoses of mood disorders such as 
anxiety disorder, depression, and dysthymia, 
and should note if those disorders are 
currently present.  If currently present, the 
examiner should state whether it is at least 
as likely as not that the disorders had 
causal origins in service, to include his 
noted sleep disturbances while on active 
duty.  If the Veteran's post-service 
diagnoses of depression and anxiety disorder 
are in error, the examiner should so note, 
and if the conditions have resolved, the 
examiner should still opine as to whether 
there was a causal relationship to service 
while the conditions were present.  
Furthermore, with regard to the Veteran's 
variously diagnosed personality disorder(s), 
the examiner should note whether there was 
any superimposed acquired disability during 
service, and if such a superimposed 
disability (inclusive of any mood disorders) 
currently exists.  A detailed rationale 
should accompany any conclusions reached.  

3.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claim. If the 
resolution remains less than fully favorable, 
the Veteran should be furnished a 
supplemental statement of the case and given 
the opportunity to respond prior to dispatch 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


